Citation Nr: 1753011	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right elbow joint pain due to undiagnosed illness.

2.  Entitlement to service connection for a lung disability manifested by chest pain, shortness of breath, and burning sensation in the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to May 2008, to include service in Afghanistan, Kuwait, and Iraq.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2011, the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for a right elbow disability.  In April 2012, the RO, inter alia, denied the Veteran's claim for service connection for a lung disability, claimed as an undiagnosed illness.

In December 2015, the Board reopened the previously denied claim for service connection for a right elbow disability and remanded the underlying service connection claim, as well as the claim for service connection for a lung disability, to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's right elbow joint pain is due to an undiagnosed illness, which manifested to a compensable degree prior to December 31, 2021.

2.  The evidence is at least evenly balanced as to whether the Veteran's lung disability manifested by chest pain, shortness of breath, and burning sensation in the lungs was incurred during service.  



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for right elbow joint pain due to an undiagnosed illness are met.  38 U.S.C. §§ 1110, 1117, 5107 (West 2012); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a lung disability manifested by chest pain, shortness of breath, and burning sensation in the lungs are met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  In this regard, a Persian Gulf veteran is defined as one who served on active service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Persian Gulf War began on August 2, 1990, and the Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. §§ 3.2(i), 3.317(e)(2).  Here, the Veteran's service personnel records, to include his DD Form 214, reflect that he is a Persian Gulf veteran.

However, the chronic disability must become manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more no later than December 31, 2021.  In addition, by history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The signs and symptoms which may be manifestations of undiagnosed illness include joint pain and signs or symptoms involving the respiratory system.  38 U.S.C. §§ 1117(g)(5); 38 C.F.R. § 3.317(b)(5).

A.  Right Elbow

Turning to the relevant evidence of record, and starting with service treatment records, October 2004 and August 2006 post-deployment health assessments for Southwest Asia operations show that the Veteran reported having swollen, stiff or painful joints.  In addition, in an October 2007 medical board examination report of medical history, the Veteran reported having swollen or painful joint(s), to specifically include having right elbow pain.  However, in connection with the Veteran's medical board examination report, radiologic testing revealed that the right elbow was normal.  Also, in November 2007, the Veteran underwent a compensation and pension physical examination at Fort Campbell, where he complained of right elbow pain, which was constant and had been going on for years.  However, the examiner concluded that there were no substantial clinical findings present to support a right elbow condition.

Regarding post service-treatment records, July and August 2010 private treatment records from Dr. M. and Dr. R. show that the Veteran complained of right elbow pain, and that their impression was an infiltrative process in the supinator, brachial radialis, and brachialis muscles anterior to the elbow, possibly lymphoma or leukemia.  However, the doctors also indicated that they were not really sure what was causing the pain, and that they were unsure how to proceed.  December 2010 and February 2011 VA treatment records also show that the Veteran reported experiencing right elbow pain.  

Regarding VA examinations, during a September 2014 VA elbow conditions examination, conducted as part of a VA Gulf War examination, the VA examiner found that the Veteran did not have or ever had an elbow condition.  During a May 2016 VA elbow conditions examination, the VA examiner indicated that there was no diagnosis for the Veteran's claimed right elbow condition.

Based on the evidence above, the Board finds that service connection for right elbow joint pain due to undiagnosed illness, is warranted.  First, the Veteran has consistently indicated that he has current right elbow pain, and as previously mentioned, joint pain is specifically listed as a sign or symptom of undiagnosed illness.  38 C.F.R. § 3.317(b)(5).  In addition, the Veteran has indicated that such elbow pain has persisted since service, and therefore, has persisted more than six months.  Moreover, the evidence shows that the Veteran's right elbow pain has not been attributed to a known clinical diagnosis.  While the Veteran's private doctors provided an impression of an infiltrative process, such impression appeared to be uncertain, and as such a diagnosis remained outstanding.  

Furthermore, the right elbow pain became manifest to a degree of 10 percent during the prescribed presumptive period.  In this regard, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Here, the Veteran has consistently reported pain in his right elbow, both in written statements and during various evaluations prior to the prescribed presumptive period following service.  This joint pain therefore meets the criteria for a compensable rating under diagnostic codes pertaining to orthopedic disabilities of the elbow and forearm, which contain 10 percent ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5208.

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran has right elbow joint pain that is due to an undiagnosed illness.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right elbow joint pain due to undiagnosed illness is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Lung Disability

Turning to the relevant evidence of record, and starting with service treatment records, an August 2006 post-deployment health assessment for Southwest Asia operations shows that the Veteran reported having chest pain or pressure.  This assessment, along with an October 2004 post-deployment health assessment, show that the Veteran reported, among other things, being exposed often to smoke from burning trash or feces.  In February 2007, the Veteran was treated for injuries sustained in a motorcycle crash.  At that time, the Veteran complained of neck and collar bone pain, and a chest contusion was noted.  During an October 2007 medical board examination, with the exception of bronchitis at the age of eight, the Veteran reported no complaints of any respiratory symptoms or problems, and a radiologic report of the chest was normal.  During a November 2007 Fort Campbell compensation and pension physical examination, the Veteran reported no complaints of any respiratory symptoms or problems, and the chest appeared normal on examination.

Regarding post-service treatment records, they show complaints of a burning sensation of the lungs as well as reports of exposure to environmental contaminants during service.  In this regard, a February 2011 VA primary care treatment note shows that the Veteran complained of occasional exertional shortness of breath and a burning sensation in his chest and lungs, and that he reported being exposed to multiple burn pits.  In April and July 2012 VA psychiatry treatment notes, the psychiatrist noted that the Veteran has difficulty with breathing, and had ongoing complaints of a burning sensation in his lungs.

Regarding VA examinations, in June 2011, the Veteran first underwent a VA respiratory system examination, in which he reported that he first developed shortness of breath and a burning sensation in his lungs while in service.  X-rays revealed a normal chest.  The VA examiner opined that the Veteran's shortness of breath and lung burning was at least as likely as not caused by or a result of environmental hazard in service.  The VA examiner reasoned that, "[a]ccording to Cecil's and Harrison's Textbooks of Medicine there are similar cases documented."

In September 2011, the Veteran underwent a VA respiratory diseases examination, in which he reported having a burning sensation in his lungs since 2002.  The VA examiner found that the Veteran did not have or had ever been diagnosed with a respiratory condition.  The VA examiner noted that the Veteran's claimed respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The VA examiner also found that the Veteran did not have or had ever been diagnosed with a pulmonary condition.  The VA examiner indicated that the Veteran had no history of asthmatic attacks, no incapacitating episodes of infection due to bronchiectasis, no findings, signs and symptoms that were attributable to sarcoidosis or a bacterial lung infection, and no benign or malignant neoplasm or metastases.  The VA examiner noted that the Veteran had a normal pulmonary examination and chest X-ray.  The VA examiner opined that, while a causative event was not clear by history, the Veteran's atypical chest pain was at least as likely as not incurred in or caused by service.  The VA examiner explained that the Veteran's atypical chest pain began while he was in service, and had persisted since its onset.

In January 2012, the Veteran underwent a VA Gulf War examination, in which the VA examiner opined that the Veteran's claimed respiratory condition was less likely than not incurred in or caused by service.  The VA examiner explained that treatment in service was only for a contusion of the chest wall (2/18/2007), a chest X-ray only showed hyperinflation of unknown diagnosis (9/24/2011), recent pulmonary function tests (PFTs) (11/29/2011) were entirely normal, and there was no pulmonary diagnosis in the claims file.  He further explained that, "[w]hile it might be speculated that the symptom of atypical chest pain might be related to the service there is no current pulmonary diagnosis to render a positive opinion" and that "[t]here is no clear evidence of an environmental causation for the symptoms." 

In March 2012, the Veteran underwent another VA Gulf War examination, in which he reported having "burning" in both lungs.  The VA examiner found that the Veteran did not have or had ever been diagnosed with a respiratory condition.  The VA examiner noted that the Veteran's claimed respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The VA examiner also found that the Veteran did not have or had even been diagnosed with a pulmonary condition.  The VA examiner also separately concluded that he was unable to diagnose any respiratory condition that would explain the Veteran's stated symptoms.  The VA examiner explained that the Veteran had normal lung exam findings, normal chest X-rays and normal PFT results.  With regard to whether the Veteran's claimed lung condition was due to or a result of environmental hazards during the Gulf War, the VA examiner opined that he could not resolve the issue without resort to mere speculation.  The VA examiner explained that the "Veteran has no objective evidence of ongoing chronic disability" and that "in the absence of any clear diagnosis I am unable to render an opinion as to the etiology of his complaints without resorting to mere speculation."

In September 2014, the Veteran underwent another VA Gulf War examination, in which he reported having a burning sensation.  The VA examiner found that the Veteran did not have or had ever been diagnosed with a respiratory condition.  The VA examiner noted that the Veteran's claimed respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The VA examiner also found that the Veteran did not have or had even been diagnosed with a pulmonary condition.  The VA examiner noted that chest X-ray in September 2011 was normal, and that the results of the November 2011 PFT were as follows: FVC of 99%, FEV-1 of 100%, and FEV-1/FVC of 84%.  

At the outset, the Board notes that although the Veteran consistently reported having respiratory symptoms (and as previously mentioned, signs or symptoms involving the respiratory system is specifically listed as a sign or symptom of undiagnosed illness, 38 C.F.R. § 3.317(b)(5)), and that such symptoms have not been attributed to a known clinical diagnosis, the Persian Gulf provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 do not apply here because all of the Veteran's reported symptoms, especially the burning sensation of the lungs, did not manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more no later than the prescribed presumptive period.  However, the Board must consider whether the Veteran is entitled to service connection for his claimed lung condition on a direct basis.

For the following reasons, the Board finds that entitlement to service connection for the Veteran's claimed lung condition is warranted.  Here, the circumstances of the Veteran's service in Southwest Asia and the service treatment records show that the Veteran was exposed to environmental contaminants during service, specifically smoke from burning trash and feces.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

In addition, the above evidence reflects that the evidence is in relative equipoise with regard to whether the Veteran's claimed lung condition is related to such exposure to environmental contaminants during service.  In this regard, the Board notes that there are conflicting medical opinions on this question, specifically that of the June 2011 VA examiner, the September 2011 VA examiner, and the January 2012 VA examiner.  The Board notes that the March 2012 VA examiner also provided an opinion on this question, but that he opined that he could not resolve the issue without resort to speculation, and as such, this opinion is of no probative value.  See Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).  While the June 2011 and September 2011 VA examiners provided positive opinions as to the relationship between the Veteran's claimed lung condition and service, the January 2012 VA examiner provided a negative opinion as to the relationship between the Veteran's claimed lung condition and service.  Even though the June 2011 and September 2011 VA examiners' rationales were not extensive, this does not render the opinions inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the Board finds no reason to accord more weight to the negative January 2012 VA opinion than the positive June 2011 and September 2011 VA opinions.

To the extent that there has been no specific diagnosis of a lung condition, the question of whether symptoms such as shortness of breath, chest pain, and burning sensation of the lungs, could constitute disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, however, the above evidence and analysis reflects that the Veteran's symptoms of shortness of breath, chest pain, and burning sensation of the lungs are due to in-service injury, namely exposure to environmental contaminants.  Entitlement to disability caused by these symptoms, even in the absence of a specific diagnosis, is therefore warranted.  In this regard, the Board notes that there is a case pending before the United State Court of Appeals for the Federal Circuit addressing this precise issue.  See Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017).  In the absence of definitive guidance on this issue, the Board will not deny the claim based on lack of current disability due to the lack of a specific diagnosis.

Based on the foregoing, the Board therefore concludes that the evidence is at least evenly balanced as to whether the Veteran's lung disability manifested by chest pain, shortness of breath, and burning sensation in the lungs is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a lung disability manifested by chest pain, shortness of breath, and burning sensation in the lungs is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right elbow joint pain due to undiagnosed illness is granted.

Entitlement to service connection for a lung disability manifested by chest pain, shortness of breath, and burning sensation in the lungs is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


